DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         LIUDMYLA Y. REIDY,
                             Appellant,

                                     v.

                       DAVID STEPHEN REIDY,
                              Appellee.

                               No. 4D16-3731

                           [October 12, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey and Alfred J. Horowitz, Judges; L.T.
Case No. 14-6256 FMCE (38).

   Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, for appellant.

   Carla Lowry of Lowry at Law, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.